F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               APR 25 1997
                                      TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk


 SAUL BROWN, JR.,

          Plaintiff - Appellant,
 v.                                                          No. 96-4207
                                                       (D.C. No. 96-CV-374-G)
 STATE OF UTAH,                                         (DISTRICT OF UTAH)

          Defendant - Appellee.




                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO, and MURPHY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Saul Brown appeals the dismissal of his action filed against the State of Utah

under 42 U.S.C. § 1983. The district court held because the Eleventh Amendment of the

Constitution prohibits a citizen from suing a state without its permission, Mr. Brown’s

action was frivolous and dismissable under 28 U.S.C. § 1915 inasmuch as Utah had not

given its consent to this filing. That judgment was correct.

       AFFIRMED.



                                          ENTERED FOR THE COURT



                                          John C. Porfilio
                                          Circuit Judge




                                            -2-